Fourth Court of Appeals
                                San Antonio, Texas
                                     August 19, 2021

                                   No. 04-21-00240-CV

                   INTEREST OF C.H., J.H., E.H., I.B.H., AND I.A.H.

                From the 112th Judicial District Court, Sutton County, Texas
                                 Trial Court No. CV06287
                    Honorable Pedro (Pete) Gomez Jr., Judge Presiding


                                      ORDER

       The Appellant, S.H.'s Motion for Extension of Time to File Brief is hereby GRANTED.
The appellant, S.H.'s brief is due on or before August 31, 2021.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court